Citation Nr: 1435179	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-10 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received to reopen service connection for a psychiatric disability.

2.  Entitlement to service connection for a headache disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to a compensable rating for otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal of April 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In February 2014 the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran was afforded 60 days after the hearing to submit additional evidence.  None was submitted within this period, and the Veteran did not request any further time extension.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The VVA file includes the February 2014 hearing transcript.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement a compensable rating for otitis externa and entitlement to service connection for hepatitis C are addressed in the REMAND that follows the order section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1975 rating decision denied reopening the claim of entitlement to service connection for a psychiatric disability, which had previously been denied on the basis that the evidence did not show that a current psychiatric disability was related to the Veteran's military service.

2.  Evidence received subsequent to the April 1975 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a psychiatric disability.

3.  A chronic headache disability did not have onset during the Veteran's active service or within one year of his discharge, was not caused by his active service, and was not caused or aggravated by a service-connected disability, to include otitis externa.


CONCLUSIONS OF LAW

1.  The April 1975 rating decision that denied reopening the claim of entitlement to service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
2.  Evidence received since the April 1975 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for a psychiatric disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim to reopen, by correspondence dated in March 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included as well.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2008 VCAA letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening new and material claims.  Specifically, that letter explained to the Veteran that to reopen the claim he needed to provide evidence that he had a psychiatric disability that was incurred or aggravated by service, or due to service-connected disability.  Such clearly conveyed that the Veteran had to establish the presence of a current disability related to service, which had been the basis of the prior final decision.  Complete VCAA notice was completed prior to the initial RO/AOJ adjudication of the claim.  Pelegrini, supra. 

Regarding the claim of service connection for a headache disability, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2008, prior to the initial adjudication of the claim in April 2008, of the criteria for establishing service connection for a headache disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  

Although the Veteran testified during the February 2014 Board hearing that he had been awarded Social Security Administration (SSA) disability benefits, he specifically stated that only a back disability (and not a psychiatric disability or a headache disability) was a part of this claim.  There is no indication that any evidence associated with the SSA claim is relevant to the issues on appeal.  See  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  A remand for these records is not warranted.

The Veteran has been afforded the appropriate VA examination for his service connection claim.  The March 2012 VA examination was adequate as the examiner reviewed the relevant medical history and provided opinions with supporting rationale and citation to the evidence. There is no duty to provide a VA examination with respect to the claim to reopen. 38 U.S.C.A. § 5103A.

Discussion of the Veteran's February 2014 Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues as listed above were identified at the hearing.  Information was elicited from the Veteran concerning the nature and etiology of his headache disability and psychiatric disability. 

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Applicable Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).



Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and VVA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

III.  Claim to Reopen

The Veteran initially filed a claim for service connection for a psychiatric disability in February 1971.  In an October 1971 rating decision, the RO denied his claim, stating that no psychiatric disability was shown in service, and no current psychiatric disability (anxiety disorder) was shown to be related to service.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.

In November 1974 the Veteran submitted a new claim.  In an April 1975 rating decision, the RO declined to reopen the Veteran's claim seeking service connection for a psychiatric disability.  He did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002).

At the time of the April 1975 rating decision, the record included STRs, which note no complaints or findings of a psychiatric disability.  In a December 1969 report of medical history, the Veteran denied nervous trouble of any sort; a December 1969 separation examination report notes no findings of psychiatric disability.  The record also included an October 1971 examination report, which notes the Veteran's reported history of a nervous breakdown in 1968 that was treated with rest, and a current diagnosis of chronic anxiety reaction.  Neither the 1971 VA examination report nor VA treatment records dated from 1973 to 1974 provide a nexus between the Veteran's current psychiatric disability and his military service.  

In July 2007, the Veteran submitted a claim (in pertinent part) seeking service connection for a psychiatric disability.  Evidence received subsequent to the April 1975 decision includes VA and private treatment records and examination reports dated from 1991 to 2011.  None of those records relate a current psychiatric disability to the Veteran's service.  In fact, a June 1991 examination report related the Veteran's psychiatric symptoms to a work-related back injury in 1985.  Also of record is the Veteran's February 2014 Board hearing testimony, wherein the Veteran essentially stated that he a psychiatric disability that had its onset in or is otherwise related to his military service. 

Although the additional medical evidence submitted is new, it is not material as it does not show that the Veteran has been diagnosed with a psychiatric disability related to service.  

The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, his assertion that his psychiatric disability had its onset in or is otherwise related to service is not new evidence as this statement is essentially duplicative of those made in support of his claim when it was denied previously.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence). 

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in April 1975 is not new and material, and reopening of service connection for a psychiatric disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.  As the preponderance of the evidence is against the claim, the appeal is denied.

IV.  Service Connection for a Headache Disability

A February 1969 STR notes the Veteran's various complaints, including recent pounding headaches over the front of his head.  After examination and laboratory testing, no diagnosis was provided.  Subsequent STRs, including a December 1969 separation examination report, note no complaints or findings related to headaches.  In a December 1969 Report of Medical History, the Veteran denied any frequent or severe headaches.

Private hospitalization records dated from March to April 2001 show that the Veteran was seen with various complaints, including severe, intermittent, right-sided headaches since March 2001.  Impression was vascular headaches.  Thereafter, the Veteran was evaluated by a VA neurologist beginning in April 2001 for "new" headaches.  He was variously diagnosed with cluster headaches and migraine headaches.  None of the treatment records include an opinion relating a headache disability to the Veteran's active service or his service connected disabilities.

A March 2012 VA examination report notes the Veteran's report of various types of headaches since 1969.  Currently, the headaches were always on the right side of the head.  After reviewing the claims file, the examiner stated that the Veteran's headache disability is less likely than not proximately due to service or service-connected disability (otitis externa and tinnitus).  In this regard, the examiner noted that although the Veteran was seen on one occasion in service with complaints of headaches, his separation examination report and report of medical history were negative for such complaints or findings.  Moreover, the "headache described in service is totally different from the headaches he has experienced since discharge," to include in location and intensity.  The examiner opined that there was no correlation between the two.  He also indicated that the headache disorder was not a manifestation of either otitis externa or tinnitus.  Rather, the most likely cause of the Veteran's headache is his nonservice-connected TMJ disease, which often causes headaches in the temples. 

During the February 2014 Board hearing the Veteran testified that he had headaches associated with ear pain in service.  He maintained that his current headaches had their onset in service, and/or are related to his service-connected otitis media.

The Board finds that the claim must be denied.  While the Veteran had complaints of headaches on one occasions during service, no chronic headache disability was shown in service.  There is likewise no competent evidence diagnosing a chronic headache disability within a year of service discharge.  The lack of evidence of a chronic headache disability in-service or within a year of service discharge is evidence against a finding for service connection on the theories of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. §§ 3.307, 3.309).  Further, as no physician has ever related the Veteran's complaints of headaches in service to his current complaints, there is no basis to establish service connection based on continuity of symptomatology (38 C.F.R. § 3.303(b)).

The evidence of record does not include any medical opinion that the Veteran's headache disability is (or might be) related to his active service or to a service-connected disability.  To the contrary, the VA opinion is clearly against the Veteran's claim.  The Board finds this opinion to be persuasive because it is based on a review of the Veteran's pertinent history.  Notably, the VA physician specified reasons for his conclusions, as noted above.  No medical evidence to the contrary has been presented.

Consideration has been given to the Veteran's assertions, as noted above.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a headache disability falls outside the realm of common knowledge of a lay person, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer), and is not the type of condition that is readily amenable to mere lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of headache, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to a headache disability diagnosed many years after his discharge, or to link his current diagnosis to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating neurological/headache disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a psychiatric disability is denied.

Service connection for a headache disability is denied.


REMAND

Hepatitis C

The Veteran claims that he has hepatitis C related to his military service.  He reported that he was first diagnosed with hepatitis in 1980.  With respect to in-service risk factors for the disease, he stated that he participated in the military's inoculation program, used other people's razors and toothbrushes, had unprotected sex with prostitutes, and was exposed to the blood of a sergeant who had been shot in the throat.  He denied IV drugs use, blood transfusion, surgery, or getting tattoos during service.  See December 2007 statement and February 2014 hearing transcript.  The Veteran has not been scheduled for a VA examination with regard to this claim. 

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed hepatitis C and his service is warranted.  Prior to the examination, all outstanding, pertinent medical records should be obtained.

Otitis Externa

During his February 2014 personal hearing, the Veteran reported receiving VA treatment through the Huntington VA Medical Center (VAMC) for his otitis externa as recently as January 2014.  The claims file only includes records dated through March 2012.  Updated VA treatment records must therefore be obtained.

The most recent VA examination to determine the degree of severity of the Veteran's service-connected otitis externa was in November 2011.  Thereafter, during the February 2014 Board hearing, the Veteran intimated that this disability had gotten worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As this matter must be Remanded to obtain the outstanding VA treatment records, the Veteran should accordingly be scheduled for an examination to determine the current severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any hepatitis C and otitis externa.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  Regardless as to whether the Veteran responds, his treatment records from the Huntington VAMC dated since March 2012 should be obtained.

All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected otitis externa.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All information required for rating purposes must be provided by the examiner.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the nature and etiology of the Veteran's hepatitis C.  The claims file and VVA file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should discuss the nature, onset and etiology of hepatitis C.  A history of all the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service and post-service risk factors. 

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to any incident of the Veteran's period of active military service, to include any inoculations received therein and his identified in-service risk factors. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
5.  After undertaking any further development deemed warranted, readjudicate the Veteran's claims of entitlement to service connection for hepatitis C and entitlement to a compensable rating or otitis externa.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


